        Case 1:18-cv-00599-AWI-SAB Document 43 Filed 09/09/21 Page 1 of 2



1
2
3

4
5
6

7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   NICHOLAS ESTRADA,                               )   Case No.: 1:18-cv-00599-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, AND GRANTING
                                                         DEFENDANTS’ MOTION FOR SUMMARY
14                                                   )   JUDGMENT
     CALIFORNIA CORRECTIONAL
                                                     )
     INSTITUTION, et al.,
15                                                   )   (ECF Nos. 40, 42)
                                                     )
16                  Defendants.                      )
                                                     )
17                                                   )
18          Plaintiff Nicholas Estrada is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On July 30, 2021, the Magistrate Judge issued Findings and Recommendations recommending
22   that Defendants’ motion for summary judgment be granted and the action be dismissed, without
23   prejudice, for failure to exhaust the administrative remedies. (ECF No. 42.) The Findings and
24   Recommendations were served on the parties and contained notice that objections were due within
25   thirty days. No objections have been filed and the time in which to do so has now passed.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this Court
27   has conducted a de novo review of this case. Having carefully reviewed the entire file, the Court finds
28   the Findings and Recommendations to be supported by the record and proper analysis.
                                                         1
       Case 1:18-cv-00599-AWI-SAB Document 43 Filed 09/09/21 Page 2 of 2



1          Accordingly,

2          1.    The Findings and Recommendations issued on July 30, 2021 (ECF No. 42) are

3                adopted;

4          2.    Defendants’ motion for summary judgment filed on April 9, 2021 (ECF No. 40) is

5                GRANTED; and

6          3.    The instant action is dismissed, without prejudice, for failure to exhaust the

7                administrative remedies.

8
9    IT IS SO ORDERED.

10   Dated: September 8, 2021
                                              SENIOR DISTRICT JUDGE
11
12
13
14

15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                      2
